         Case 5:18-cv-06013-LHK Document 33 Filed 11/05/18 Page 1 of 3



  Marc J. Randazza, CA Bar No. 269535
1 Alex J. Shepard, CA Bar No. 295058
  RANDAZZA LEGAL GROUP, PLLC
2 2764 Lake Sahara Drive, Suite 109
  Las Vegas, Nevada 89117
3 Telephone: 702-420-2001
  ecf@randazza.com
4
  Attorneys for Plaintiff,
5 Free Speech Systems, LLC
6
                          IN THE UNITED STATES DISTRICT COURT
7
                              NORTHERN DISTRICT OF CALIFORNIA
8                                   SAN JOSE DIVISION
9
     FREE SPEECH SYSTEMS, LLC,                      Case No. 5:18-cv-06013-LHK
10    a Texas limited liability company
11                                                  NOTICE OF VOLUNTARY DISMISSAL
                 Plaintiff,                         WITHOUT PREJUDICE
12
           vs.
13
14   PAYPAL, INC.,
      a Delaware corporation,
15
                 Defendant.
16
17

18
19
20
21
22
23
24
25
26
27
                                                  -1-
28                               Notice of Dismissal Without Prejudice
                                           5:18-cv-06013-LHK
         Case 5:18-cv-06013-LHK Document 33 Filed 11/05/18 Page 2 of 3




1         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Free Speech Systems, LLC
2 (“FSS”) hereby dismisses all claims asserted against Defendant PayPal, Inc.
3 (“PayPal”) without prejudice. PayPal has not yet filed an answer or motion for
4 summary judgment. As discussed in FSS’s Motion for a Temporary Restraining
5 Order (Doc. No. 3), PayPal’s User Agreement contains an arbitration clause that
6 may apply to this dispute. Rather than burden the parties and the Court with
7 motion practice regarding the enforceability of the arbitration provision, FSS plans
8 to proceed with its dispute through arbitration under the terms of the User
9 Agreement.
10
     Dated: November 5, 2018.              Respectfully Submitted,
11
                                           RANDAZZA LEGAL GROUP, PLLC
12
                                           /s/ Marc J. Randazza
13                                         Marc J. Randazza, CA Bar No. 269535
                                           Alex J. Shepard, CA Bar No. 295058
14
                                           2764 Lake Sahara Drive, Suite 109
15                                         Las Vegas, Nevada 89117
                                           Attorneys for Plaintiff,
16
                                           Free Speech Systems, LLC
17

18
19
20
21
22
23
24
25
26
27
                                              -2-
28                           Notice of Dismissal Without Prejudice
                                       5:18-cv-06013-LHK
          Case 5:18-cv-06013-LHK Document 33 Filed 11/05/18 Page 3 of 3




1                                                               Case No. 5:18-cv-06013-LHK

2                                CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that on November 5, 2018, I electronically filed the
3
     foregoing document with the Clerk of Court via CM/ECF the court’s electronic
4
     filing system. I further certify that a true and correct copy of the foregoing
5
     document is being served via transmission of Notice of Electronic Filing
6
     generated by CM/ECF.
7
8
9
                                                     Respectfully submitted,
10

11
                                                     Employee,
12                                                   Randazza Legal Group, PLLC
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
                                                -3-
28                             Notice of Dismissal Without Prejudice
                                         5:18-cv-06013-LHK
